DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 2 and the addition of claims 7 and 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The figures are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 states the housing accommodates “solely the whole fiber”. “Solely” is understood to mean “to the exclusion of all else” or “without another” according to Merriam-Webster dictionary. Figures 2a-b of the instant application clearly show the fiber AND ferrules are contained in the housing and therefore the fiber is not solely contained in the housing. This limitation is therefore new matter and was not clearly in possession of the Applicant at the time of filing.
The Examiner presents art below which reads on what is seen in figure 2a-b of the instant application in order to advance prosecution of the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states, in part, “wherein two ferrules including the ferrule”. It is unclear if the limitation is attempting to state that “the ferrule” of claim 1 is one of the “two ferrules” or whether there are two ferrules in addition to the ferrule making for a total of 3 ferrules. 
For purposes of examination, the limitation will be understood to be describing 2 ferrules, one of which is “the ferrule” of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (JP2015-065189) in view of Wetter et al. (US 2007/0206909).
With respect to claim 1, Takada teaches a fiber laser apparatus (fig.1) comprising: a short-length type fiber that is a laser medium (abstract) to which an active element is added (fig.1 #11, Description of Embodiments:  As the light-emitting substance contained in the core, rare earth element ions can be used. Specific examples thereof include praseodymium ion (Pr .sup.3+ ), thulium (Tm .sup.3+ ), neodymium (Nd .sup.3+ ), ytterbium ( Yb .sup.3+ ), erbium (Er .sup.3+ ), holmium (Ho .sup.3+ ) and the like.) and that has a length of 300 mm or less (The total length of the optical fiber 11 is preferably 40 to 120 mm): a ferrule attached to an end of the fiber (fig.1 #20a Cylindrical metal sleeves 20 </ b> A and 20 </ b> B -metal sleeve used for joining the fiber to the remaining optical elements); and a housing that has a hole (fig.1 #25a/b), and accommodates the fiber and supports the fiber in the hole with the ferrule (fig.1 #25a The metal sleeves 20A and 20B are supported by being inserted and fixed in sleeve holders 25A and 25B each made of a cylindrical tube made of metal such as SUS, Al, and Ni. -supports and fiber and ferrule), wherein each of the housing and the ferrule is composed of a material having a first thermal expansion coefficient (both are of Ni which has a CTE of 13.4, spec [0036]; The metal sleeves 20A and 20B are supported by being inserted and fixed in sleeve holders 25A and 25B each made of a cylindrical tube made of metal such as SUS, Al, and Ni.; As a material constituting the metal sleeves 20A and 20B, a metal material having high thermal conductivity such as nickel and copper can be used.) that is equal to or have a predetermined difference from a second thermal expansion coefficient of a raw material of the fiber (fiber material of ZBLAN, fluoride based, CTE of 17.2; As a material for the clad of the optical fiber .sub.11, ZBLAN (ZrF 4 -BaF 2 -LaF 3 -AlF 3 -NaF) Zr -based fluoride glass), and wherein the predetermined difference between the first and second thermal expansion coefficients is within -8.6x10-6 to 11.4x10-6/K (13.4-17.2= - 3.8).  Takada does not teach the housing is made up of an upper part and a lower part that respectively have semicircular portions butted against each other to form the hole. Wetter teaches a related fiber packaging device (fig.1) which includes a housing (fig.1 #18/20) which is made up of an upper part (fig.1 #20) and a lower part (fig.1 #18) that respectively have semicircular portions butted against each other to form a hole for accommodating the fiber portion (fig.1 #24/22). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the housing portions of Takada to be of a shape and arrangement of the two-piece extended housing of Wetter in order to provide an extended rigid protective surface for the fiber and enlarge the heat-sinking portions via extending the housing as desired by Takada (As a material constituting the metal sleeves 20A and 20B, a metal material having high thermal conductivity such as nickel and copper can be used. The thermal conductivity of the metal sleeves 20A and 20B is preferably 50 W / m .Math. k or more, for example. The metal sleeves 20A and 20B can be manufactured by electroforming. The metal sleeves 20A and 20B are supported by being inserted and fixed in sleeve holders 25A and 25B each made of a cylindrical tube made of metal such as SUS, Al, and Ni. In the fiber laser light source device of the present invention, the metal sleeve 20A is thermally connected to the cooling plate.) and taught by Wetter (abstract).
With respect to claim 2, Takada teaches a fiber laser apparatus (fig.1) comprising: a short-length type fiber that is a laser medium (abstract) to which an active element is added (fig.1 #11, Description of Embodiments:  As the light-emitting substance contained in the core, rare earth element ions can be used. Specific examples thereof include praseodymium ion (Pr .sup.3+ ), thulium (Tm .sup.3+ ), neodymium (Nd .sup.3+ ), ytterbium ( Yb .sup.3+ ), erbium (Er .sup.3+ ), holmium (Ho .sup.3+ ) and the like.) and that has a length of 300 mm or less (The total length of the optical fiber 11 is preferably 40 to 120 mm): a ferrule attached to an end of the fiber (fig.1 #20a Cylindrical metal sleeves 20 </ b> A and 20 </ b> B -metal sleeve used for joining the fiber to the remaining optical elements); and a housing that has a hole (fig.1 #25a/b), and accommodates the fiber and supports the fiber in the hole with the ferrule (fig.1 #25a The metal sleeves 20A and 20B are supported by being inserted and fixed in sleeve holders 25A and 25B each made of a cylindrical tube made of metal such as SUS, Al, and Ni. -supports and fiber and ferrule), wherein each of the ferrule and the housing is composed of a material having a first thermal expansion coefficient within a range of 10x10-6 to 30x10-6/K (both are of Ni, 13.4), and wherein a second thermal expansion coefficient of a raw material of the fiber is within the range (fiber of ZBLAN, 17.2) and equal to or have a predetermined difference from the first thermal expansion coefficient (predetermined difference of 13.4-17.2= - 3.8).  Takada does not teach the housing is made up of an upper part and a lower part that respectively have semicircular portions butted against each other to form the hole. Wetter teaches a related fiber packaging device (fig.1) which includes a housing (fig.1 #18/20) which is made up of an upper part (fig.1 #20) and a lower part (fig.1 #18) that respectively have semicircular portions butted against each other to form a hole for accommodating the fiber portion (fig.1 #24/22). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the housing portions of Takada to be of a shape and arrangement of the two-piece extended housing of Wetter in order to provide an extended rigid protective surface for the fiber and enlarge the heat-sinking portions via extending the housing as desired by Takada (As a material constituting the metal sleeves 20A and 20B, a metal material having high thermal conductivity such as nickel and copper can be used. The thermal conductivity of the metal sleeves 20A and 20B is preferably 50 W / m .Math. k or more, for example. The metal sleeves 20A and 20B can be manufactured by electroforming. The metal sleeves 20A and 20B are supported by being inserted and fixed in sleeve holders 25A and 25B each made of a cylindrical tube made of metal such as SUS, Al, and Ni. In the fiber laser light source device of the present invention, the metal sleeve 20A is thermally connected to the cooling plate.) and taught by Wetter (abstract).
With respect to claim 3, Takada teaches the material of the housing and the ferrule has a thermal conductivity of 90W/mK or more (both of Ni, 91 W/mK, spec [0036]).  
With respect to claim 4, Takada teaches the raw material of the fiber is a fluoride glass material (fiber material of ZBLAN, fluoride based, CTE of 17.2; As a material for the clad of the optical fiber .sub.11, ZBLAN (ZrF 4 -BaF 2 -LaF 3 -AlF 3 -NaF) Zr -based fluoride glass).  
With respect to claim 5, Takada teaches the fiber includes a fiber core in which a doping concentration of Pr element is 1500 to 5000ppm (As the light-emitting substance contained in the core, rare earth element ions can be used. Specific examples thereof include praseodymium ion (Pr .sup.3+ ), thulium (Tm .sup.3+ ), neodymium (Nd .sup.3+ ), ytterbium ( Yb .sup.3+ ), erbium (Er .sup.3+ ), holmium (Ho .sup.3+ ) and the like. The ratio of the rare earth element ions in the core is, for example, 500 to 6000 ppm.).  
With respect to claim 6, Takada teaches the fiber laser apparatus oscillates laser light with one or two of wavelengths of 520nm ± 10nm, 610nm ± 10nm (615nm based on cavity mirror reflectivity; As a specific example, the incident side mirror 16 has a light transmittance of 430 nm to 480 nm and a reflectance of light of wavelength 615 nm of 95% or more. The output side mirror 17 has a reflectance of 95% for light having a wavelength of 615 nm), and 638nm ± 10nm.
With respect to claim 7, Takada, as modified, teaches the housing has a rectangular shape (Wetter, fig.1), and wherein two ferrules including the ferrule and attached to both ends of the fiber (Takada, fig.1 #20a/b) are supported by two sides of the housing (Takada, each side of housing fig.1 #25a/b supports the ferrules). Takada further teaches using heat conductive paste (In the present specification, “thermally connected” means that members are in thermal contact with each other in a state of low thermal resistance without using a heat insulating member. “Thermal contact” means that the members are in direct contact with each other, or that the members are joined by an adhesive layer of an adhesive having high thermal conductivity or metal welding.; Further, when the heat of the fiber laser member 10 is radiated with high efficiency, the length of the fiber laser member 10 and the adhesive that bonds the fiber laser member 10 and the metal sleeve 20A are large.) and the ferrules and housing to be directly connected (fig.1 #20a/b, #25a/b), but does not specify the ferrules are connected via the paste to the housing. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the taught thermal paste of Takada as a means of optimizing through routine experimentation (see MPEP 2144.05 II A/B) to attach the ferrules to the housing as a means of securing the connection and ensuring the desired thermal connection exists (Takada, As described above, since the semiconductor laser element holder 31 is fixed on the cooling plate 42, the metal sleeve 20 </ b> A is disposed in thermal contact with the cooling plate 42.)
With respect to claim 8, Takada, as modified, teaches the housing accommodates solely the whole fiber in a straight condition (note the combination with Wetter provides the reconfigured housing which accommodates the fiber and ferrules of Takada and the fiber of Takada remains straight as seen in fig.1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO2015005107 teaches a similar device to that of Takaka.
US 2013/0011102 teaches a fiber based laser device having the CTE of the fiber, ferrule and a housing match each other ([0136, 137, 212]).
Zhu et al. (“High-power ZBLAN glass fiber lasers: review and prospect”, Advances in OptoElectronics, pgs.1-23, 01/2010) teaches the CTE of ZBLAN at table 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828